Citation Nr: 0119046	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  94-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

 
INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969 and from May 1970 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for residuals of a head 
injury.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1997, the Board issued a decision remanding the issue 
of entitlement to service connection for residuals of a head 
injury for further development consistent with its order.  
The remand order directed the RO to obtain a VA examination 
and any additional relevant evidence not previously 
submitted.  After undertaking the necessary development, the 
RO readjudicated the claim, issued a supplemental statement 
of the case (SSOC), and returned the case to the Board for 
further appellate review.

In December 1999, the Board again remanded the issue to the 
RO for further development consistent with its order.  Among 
other things, the Board specifically ordered the RO to obtain 
Social Security Administration (SSA) records pertaining to 
the veteran's award of disability benefits.  Although SSA 
disability decisions are certainly not controlling, that 
agency's determination regarding the veteran's disability 
status, and the reasons for that determination, are certainly 
pertinent.  Masors v. Derwinski, 2 Vet. App.181, 188 (1992).  



The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Currently, the claims file contains an August 1995 summary of 
the veteran's SSA disability benefits.  The claims file also 
contains an "OHA Psychiatric Review Technique Form" dated 
in July 1993; this form is routinely attached to SSA's Office 
of Hearings and Appeals (OHA) disability decisions.  Here, 
the substantive OHA decision is not in the claims file.  
Additionally, the medical evidence relied upon in making that 
decision has yet to be associated with the claims file.  

The RO attempted to obtain the SSA records on at least three 
documented occasions.  In July 2000, the RO sent a letter 
requesting assistance in obtaining the relevant records; 
there is no documented response to that letter from SSA.  In 
October 2000, the RO obtained a fax number for SSA's Office 
of Disability Operations in Baltimore, Maryland.  

The RO then faxed SSA requesting the relevant records.  In 
January 2001, the RO again faxed a request for assistance; 
both faxes failed to receive a response from SSA.  Despite 
these efforts, the Board concludes that the RO failed to 
comply with the remand order.   

There has been a significant change in the law during the 
pendency of this appeal.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, Subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  



Underscoring the necessity for remand in this case, the act 
generally mandates a duty to assist the veteran in obtaining 
evidence, such as medical records, potentially pertinent to 
the claim.  Specifically, VCAA states the Secretary shall 
obtain any relevant records held by any Federal department or 
agency that the veteran has adequately identified.  VCAA of 
2000, Pub. L. No. 106-475 § 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the case at hand, there is clear evidence establishing the 
existence of an SSA disability decision.  Although multiple 
attempts at obtaining a set of requested documents would 
normally satisfy VA's duty to assist, the fact that these 
records reside at a federal agency persuades the Board that 
another remand is in order, particularly in light of VCAA, as 
discussed below.  VCAA of 2000, Pub. L. No. 106-475 § 3(a) 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); VBA Fast Letter 00-87 (Nov. 17, 2000); 
see also McCormick v. Gober, 14 Vet. App 39 (2000).

The Board regretfully finds that another remand is needed 
because it has not yet been established in this case, beyond 
a reasonable certainty, that further attempts at obtaining 
the specified records would be futile.  SSA is a large 
federal agency operating at a significant number of local 
and regional offices throughout the country, yet the RO's 
attempts were all directed at the same address.  While the 
RO's attempts were notably directed at SSA's disability 
headquarters, no response was ever received from that 
location, such that the third attempt should been directed 
elsewhere.  

The need for records from SSA should certainly be a common 
request from VA, and the complete lack of communication in 
this regard by SSA suggests an irregularity in the RO's 
development worthy of further attention.  At this protracted 
point in the appeal process, the failure to pursue other 
means of obtaining the specified evidence further highlights 
the breach of the duty to assist the veteran.         
     
Because the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would also be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A); Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.

The RO should request from the SSA any 
records pertinent to his claim for and 
subsequent award of Title II and/or Title 
XVI disability benefits, as well as the 
medical records relied upon concerning 
the claim(s).  See Masors v. Derwinski, 
2Vet. App.181, 188 (1992).

In its request to SSA, the RO should 
attempt to locate and utilize a different 
SSA mailing address from the one used in 
previous requests.  
It is essential that the RO's requests be 
drafted in a complete and specific way so 
that the necessary information, evidence, 
or negative reply is received.  
If needed, the RO should seek 
clarification from the veteran as to the 
date(s) and location(s) of his SSA 
disability adjudication.  The RO should 
then consider telephonically contacting 
SSA and/or OHA at their regional and/or 
local offices to determine if a 
liaison/contact number or address is 
available to further expedite compliance 
with this remand. 

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO is again advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall, supra.    


The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury, taking into consideration 
all pertinent laws, regulations, and 
Court decisions.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.   



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

